IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WARREN EVANS,                               : No. 74 EM 2020
                                            :
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COURT OF COMMON PLEAS                       :
PHILADELPHIA COUNTY,                        :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2020, the Petition for Writ of Mandamus

and the Motion to Strike Respondent’s Response are DENIED.